By the Court,

Savage, Ch. J.
The revised statutes have changed the practice on this subject. The legislature have pointed out the mode in which the sureties shall justify: “ within ten days after such notice of exception the sureties shall justify by an affidavit that each of them is a householder, worth double the amount,” &c. If this requirement of the statute is complied with, nothing more can be asked ; and if complied *617with, what benefit could result from the attendance of the defendant in error at the time and place of justification. Besides, if the defendant in error was to have notice of the time and place of justification, what use could there be in subsequently serving him with a copy of the affidavit 1 The justification in this case was in compliance with the statute, and notice was not necessary. The motion to supersede the writ of error is denied, but without costs.